BARNARD, P. J.
These two actions were consolidated for trial and the respondents have moved to dismiss the appeal taken in each action.
No transcript has been filed in this court although nearly seven months have elapsed since the notice of appeal was filed. It appears from the certificate of the clerk of the superior court that notice of appeal was filed on January 16, 1940, that no. proceedings are pending in the trial court for the settlement of a bill of exceptions or a transcript on appeal, and that the time within which to institute proceedings for the settlement of a bill of exceptions or a transcript on appeal has expired.
The motion is granted and the appeal is dismissed.
Griffin, J., concurred.